

115 HR 4761 IH: Compact Impact Relief Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4761IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Ms. Bordallo (for herself, Ms. Hanabusa, Ms. Gabbard, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Natural Resources, Foreign Affairs, Oversight and Government Reform, Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo address the challenges of providing public services to citizens of the Freely Associated States
			 residing in the United States, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Compact Impact Relief Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. FMAP adjustment for affected jurisdictions equivalent to Compact migrant expenditures.
					Sec. 3. Payments relating to elementary and secondary education of citizens of Freely Associated
			 States.
					Sec. 4. Expansion of national service programs.
					Sec. 5. Independent study and assessment of Compacts of Free Association.
					Sec. 6. Census enumeration of Compact migrants in affected jurisdictions.
					Sec. 7. Bureau of economic analysis data regarding affected jurisdictions and Freely Associated
			 States.
					Sec. 8. Native Hawaiian, other Pacific Islander, and Insular Areas health data.
					Sec. 9. Local matching requirements for territories and affected jurisdictions.
					Sec. 10. Local expenditures qualifying as in-kind contributions.
					Sec. 11. Eligibility for Workforce Innovation and Opportunity Act programs.
					Sec. 12. Amendments to Personal Responsibility and Work Opportunity Reconciliation Act.
				
			2.FMAP adjustment for affected jurisdictions equivalent to Compact migrant expenditures
  (a)Payment of increased FMAPFor calendar quarters beginning on or after January 1 of the first year beginning after the date of the enactment of this Act, the Secretary of Health and Human Services shall increase the FMAP for each affected jurisdiction (without regard for any limitation otherwise specified in section 1905(b) of such Act (42 U.S.C. 1396d(b))) by the number of percentage points estimated under subsection (d).
 (b)Estimation of amount of compact migrant expendituresFor purposes of subsection (a), not later than 90 days before the beginning of the calendar quarter involved, the chief executive official of the affected jurisdiction shall submit to the Secretary of the Interior an estimation of the amount of Compact migrant expenditures that will be made by such jurisdiction for such quarter.
 (c)Review by Secretary of the InteriorNot later than 60 days before the beginning of the calendar quarter involved, the Secretary of the Interior shall review the estimation submitted by the chief executive official under subsection (b), make any appropriate adjustments, and submit to the Secretary of Health and Human Services a final estimated amount of Compact migrant expenditures for such quarter.
			(d)Estimation and notification by Secretary of HHS
 (1)In generalThe Secretary of Health and Human Services shall estimate the number of percentage points that the FMAP for each affected jurisdiction would need to be increased for a calendar quarter to result in an increase in the amount of total Federal payments to the affected jurisdiction under title XIX of the Social Security Act for such quarter that is equivalent to the final estimated amount of Compact migrant expenditures submitted under subsection (c) for such quarter.
 (2)Continued application of limitationIn no case may the increase in the FMAP estimated by the Secretary of Health and Human Services under paragraph (1) result in the payments to an affected jurisdiction under title XIX of the Social Security Act that exceed the limitations under subsections (f) and (g) of section 1108 of such Act (42 U.S.C. 1308).
 (3)NotificationNot later than 30 days before the beginning of the calendar quarter involved, the Secretary of Health and Human Services shall notify each such chief executive official of the increase in the FMAP estimated by the Secretary under this subsection for the affected jurisdiction involved.
				(e)Reconciling and payment adjustments
 (1)Report by affected jurisdictionsFor each calendar quarter in which an increase in the FMAP is made for an affected jurisdiction under subsection (d), the chief executive official for the jurisdiction shall submit to the Secretary of the Interior an accounting of the total amount of Compact migrant expenditures made by such jurisdiction for such quarter. Such accounting shall be submitted in such form and manner as the Secretary, in consultation with the Secretary of Health and Human Services, shall specify.
 (2)Review by the InteriorThe Secretary of the Interior shall review each accounting submitted under paragraph (1) for accuracy, make any appropriate adjustments, and submit a final accounting of the amount of Compact migrant expenditures for such quarter for each affected jurisdiction involved to the Secretary of Health and Human Services.
 (3)Adjustment by HHSThe Secretary of Health and Human Services shall— (A)review whether the increase in the FMAP for each affected jurisdiction under subsection (a) for a calendar quarter involved resulted in an increase in Federal payments to the affected jurisdiction under title XIX of the Social Security Act for such quarter in an amount that is equivalent to the final accounting of the amount of Compact migrant expenditures submitted under paragraph (2) for such jurisdiction; and
 (B)subject to the limitations under subsections (f) and (g) of section 1108 of such Act (42 U.S.C. 1308), shall make appropriate adjustments to the FMAP for the affected jurisdiction for future quarters to account for any overpayment or underpayment occurring as a result of the increase in such FMAP under this section for the quarter involved for that jurisdiction.
 (f)Limitation of FMAP to 100 percentIn no case shall an increase in the FMAP applicable to an affected jurisdiction under this section result in an FMAP for that jurisdiction that exceeds 100 percent.
 (g)Rule of constructionThis section shall not be construed as treating Compact migrant expenditures as medical assistance under title XIX of the Social Security Act.
 (h)DefinitionsIn this section: (1)Affected jurisdictionThe term affected jurisdiction has the meaning given such term in section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)).
				(2)Compact migrant expenditures
 (A)The term Compact migrant expenditures means, for a calendar quarter with respect to an affected jurisdiction, the amount of non-Federal funds expended by such jurisdiction for items and services described in section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) for qualified nonimmigrants (as defined in section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2))) and related administrative costs.
 (B)Such term includes payments made by an affected jurisdiction to health care providers for health care items and services provided to qualified nonimmigrants described in subparagraph (A), if such payment is not made under a State plan under title XIX of the Social Security Act, and such payment is not made from any other source of Federal funds.
 (3)FMAPThe term FMAP means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as determined without regard to this section.
 (i)Conforming amendmentSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by inserting subject to section 2 of the Compact Aid Relief Act after 83 per centum, (2). 3.Payments relating to elementary and secondary education of citizens of Freely Associated States (a)PurposeSection 8001 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701) is amended—
 (1)in paragraph (4), by striking or; (2)in paragraph (5), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (6)educate alien children admitted to the United States as citizens of one of the Freely Associated States..
 (b)Payments for eligible federally connected childrenSection 8003(a) of such Act (20 U.S.C. 7703(a)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (F), by striking or at the end; (B)in subparagraph (G), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (H)resided in the United States pursuant to an admission into the United States as a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.; and
 (2)in paragraph (2), by adding at the end the following:  (G)Multiply the number of children described in paragraph (1)(H) by a factor of 1.25..
 (c)Authorization of additional funds for eligible federally connected childrenSection 8014 of such Act (20 U.S.C. 7714) is amended by adding at the end the following:  (h)Additional funding for eligible federally connected childrenFor the purpose of making additional payments for federally connected children described in section 8003(a)(1) under this title, there are authorized to be appropriated $10,000,000 for fiscal year 2018 and for each succeeding fiscal year..
			4.Expansion of national service programs
			(a)National and community service programs
 (1)Nonprofit capacity buildingSection 198S(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12653s(a)(4)) is amended by striking and the District of Columbia and inserting , the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (2)Compact migrant eligibilitySection 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)) is amended to read as follows:
					
 (5)is a citizen or national of the United States or lawful permanent resident alien of the United States, or is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
 (3)Effective dateThe amendments made by this subsection shall apply to any participant in a program under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) selected after the date of enactment of this subsection.
 (b)Youth conservation corpsThe Youth Conservation Corps Act of 1970 (16 U.S.C. 1701 et seq.) is amended— (1)in section 102(a) (16 U.S.C. 1702(a)), by striking trust territories and inserting citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States,; and
 (2)in section 104 (16 U.S.C. 1704)— (A)in subsection (a), by striking the Trust Territory of the Pacific Islands,; and
 (B)in subsection (b), by striking , or the Trust Territory of the Pacific Islands and inserting , or citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States.
					5.Independent study and assessment of Compacts of Free Association
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall enter into an agreement with an eligible organization described in subsection (b) to conduct an independent study and assessment of the Compacts of Free Association between the United States and the Freely Associated States of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (b)Eligible organization describedAn eligible organization described in this subsection is— (1)a federally funded research and development center sponsored by a Federal agency;
 (2)the Government Accountability Office; or (3)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
 (c)Matters To be includedThe study and assessment required under subsection (a) shall include— (1)an assessment of implementation of the Compacts of Free Association by the United States, including Compact impact funding to affected jurisdictions (as such term is defined in section 104(e)(2)(A) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 48 U.S.C. 1921c(e)(2)(A)));
 (2)an assessment of the capabilities, expertise, and shortfalls of effectively administering the Compacts of Free Association and providing assistance under such Compacts to affected jurisdictions as defined in paragraph (1), including recommendations on improvements to such capabilities and changes to processes or administrative reorganizations that may be necessary;
 (3)an assessment of the management of trust funds established for each of the Freely Associated States and the United States financial contributions to such trust funds;
 (4)recommendations regarding renewal and future administration or cessation of such Compacts; (5)an assessment of any outstanding claims by the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau to lands or territorial waters belonging to the United States, including Wake Island (Wake Atoll); and
 (6)any other matters the Secretary of State or the eligible organization that enters into an agreement under this section determines to be appropriate and that do not duplicate unnecessarily the matters addressed in the study required by section 1259D of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
				(d)Report required
 (1)In generalNot later than one year after the date on which the Secretary of State enters into an agreement with an eligible organization under this section, the eligible organization shall submit to the Secretary and the appropriate congressional committees a report that includes—
 (A)the study and assessment required under subsection (a); (B)the matters to be included required under subsection (c); and
 (C)any other matters the Secretary determines to be appropriate. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (3)AvailabilityThe Secretary shall publish the unclassified portion of the report required under paragraph (1) on a publicly accessible government website.
 (4)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate. (e)Obtaining official dataThe eligible organization that enters into an agreement under this section may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of such eligible organization, the head of that department or agency shall furnish that information to the eligible organization.
			6.Census enumeration of Compact migrants in affected jurisdictions
 (a)Decennial CensusSection 141 of title 13, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by inserting after subsection (f) the following:  (g) (1)With respect to each decennial census of population conducted under subsection (a), the Secretary shall conduct an enumeration of qualified nonimmigrants in each affected jurisdiction.
 (2)For purposes of carrying out this subsection, the terms affected jurisdiction and qualified nonimmigrant have the meaning given those terms in section 104(e)(2)(A) and (B), respectively, of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 48 U.S.C. 1921c(e)(2)(A) and (B))..
 (b)ApplicationAn enumeration conducted pursuant to section 141(g) of title 13, United States Code, as added by subsection (a), shall, for purposes of the year to which the applicable decennial census applies, satisfy the requirements of paragraph (4) of section 104(e) of the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 48 U.S.C. 1921c(e)(4)). The preceding sentence shall not be construed to supersede, alter, or otherwise affect the five-year requirement in subparagraph (A) of such paragraph.
			7.Bureau of economic analysis data regarding affected jurisdictions and Freely Associated States
 (a)Assessment and analysisThe Director of the Bureau of Economic Analysis of the Department of Commerce shall conduct an annual assessment and analysis of the economies of the following:
 (1)Affected jurisdictionsAffected jurisdictions (as such term is defined under section 104(e)(2)(A) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)(A))).
 (2)Freely associated StatesThe Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (b)RequirementsIn conducting the economic assessment and analysis required by subsection (a), the Director shall— (1)consult with—
 (A)the Secretary of the Interior; (B)the Director of the Bureau of the Census;
 (C)the Commissioner of the Bureau of Labor Statistics of the Department of Labor; (D)other Federal agencies as the Director considers appropriate; and
 (E)local government agencies in the affected jurisdictions described in subsection (a)(1); and (2)consider the following:
 (A)The gross domestic product of each of the affected jurisdictions and Freely Associated States described in subsection (a).
 (B)Remittance transfers from citizens of the Freely Associated States described in subsection (a)(2), the recipient of which is located in any country other than the United States.
 (C)Government or similar public services consumed by citizens of the Freely Associated States described in subsection (a)(2) residing in the United States.
 (D)Refundable tax credits, tax deductions, or similar advantageous tax code provisions for low-income households, including the earned income tax credit under section 32 of the Internal Revenue Code of 1986 and the child tax credit under section 24 of the Internal Revenue Code of 1986 claimed by citizens of the Freely Associated States described in subsection (a)(2) in Federal tax returns filed in the United States.
 (E)Impact of citizens of the Freely Associated States described in subsection (a)(2) who are residing in the affected jurisdictions described in subsection (a)(1) on the local labor market, wages, and unemployment rate in such affected jurisdictions.
 (F)Foreign direct investment by industrial sectors, by country of investor, and by type of transaction.
 (G)Other contributing components of the economies of such affected jurisdictions and Freely Association States described in subsection (a) as the Director considers appropriate.
 (c)Annual reportNot later than 1 year after the date of the enactment of this Act and each year thereafter, the Director shall make available to the Congress and the public on a government website an annual report on the findings of the Director with respect to the economic assessment and analysis conducted under this section.
 8.Native Hawaiian, other Pacific Islander, and Insular Areas health dataPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T the following:
			
				317U.Native Hawaiian, other Pacific Islander, and insular areas health data
 (a)DefinitionsIn this section: (1)Native Hawaiians and other Pacific Islanders (NHOPI)The term Native Hawaiians and other Pacific Islanders or NHOPI means people having origins in any of the original peoples of Hawai’i, American Samoa, Guam, the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Palau, or any other Pacific Island.
 (2)Community groupThe term community group means a group of NHOPI who are organized at the community level, and may include a church group, social service group, national advocacy organization, or cultural group.
 (3)Nonprofit, nongovernmental organizationThe term nonprofit, nongovernmental organization means a group of NHOPI with a demonstrated history of addressing NHOPI issues, including a NHOPI coalition.
 (4)Designated organizationThe term designated organization means an entity established to represent NHOPI populations and which has statutory responsibilities to provide, or has community support for providing, health care.
 (5)Government representativesThe term government representatives means representatives from Hawai’i, American Samoa, Guam, the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (6)Insular AreaThe term Insular Area means American Samoa, Guam, the Northern Mariana Islands, the Virgin Islands of the United States, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
						(b)National strategy
 (1)In generalThe Secretary, acting through the Director of the National Center for Health Statistics (referred to in this section as NCHS) of the Centers for Disease Control and Prevention, and other agencies within the Department of Health and Human Services as the Secretary determines appropriate, shall develop and implement an ongoing and sustainable national strategy for identifying and evaluating the health status and health care needs for each NHOPI population, by ethnicity or nationality, living in the continental United States, Hawai’i, American Samoa, Guam, the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.
 (2)ConsultationIn developing and implementing a national strategy, as described in paragraph (1), not later than 180 days after the date of the enactment of the Compact Impact Relief Act, the Secretary—
 (A)shall consult with representatives of community groups, designated organizations, and nonprofit, nongovernmental organizations and with government representatives of NHOPI populations; and
 (B)may solicit the participation of representatives from other Federal departments and agencies. (c)Preliminary health survey (1)In generalThe Secretary, acting through the Director of NCHS, shall conduct a preliminary health survey in order to identify the major areas and regions in the continental United States, Hawai’i, American Samoa, Guam, the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau in which NHOPI people reside.
 (2)ContentsThe health survey described in paragraph (1) shall include health data and any other data the Secretary determines to be—
 (A)useful in determining the health status and health care needs for each NHOPI population, by ethnicity or nationality, to the greatest extent practicable; or
 (B)required for developing or implementing a national strategy. (3)MethodologyMethodology for the health survey described in paragraph (1), including plans for designing questions, implementation, sampling, and analysis, shall be developed in consultation with community groups, designated organizations, nonprofit, nongovernmental organizations, and government representatives of NHOPI populations, as determined by the Secretary.
 (4)TimeframeThe survey required under this subsection shall be completed not later than 18 months after the date of the enactment of the Compact Impact Relief Act.
 (d)Progress reportNot later than 2 years after the date of the enactment of the Compact Impact Relief Act, the Secretary shall submit to the Congress a progress report, which shall include the national strategy described in subsection (b)(1), and make such report available on the public website of the Department of Health and Human Services.
					(e)HMD study and report
 (1)In generalThe Secretary shall enter into an agreement with the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine to conduct a study, with input from stakeholders in Insular Areas, on the following:
 (A)The standards and definitions of health care applied to health care systems in Insular Areas and the appropriateness of such standards and definitions.
 (B)The status and performance of health care systems in Insular Areas, evaluated based upon standards and definitions, as the Secretary determines.
 (C)The effectiveness of donor aid in addressing health care needs and priorities in Insular Areas. (D)The progress toward implementation of recommendations of the Committee on Health Care Services in the United States—Associated Pacific Basin of the National Academy of Medicine, including recommendations that were set forth in the 1998 report, Pacific Partnerships for Health: Charting a New Course for the 21st Century, as applicable to all Insular Areas except the Virgin Islands of the United States.
 (2)ReportAn agreement described in paragraph (1) shall require the Health and Medicine Division to submit to the Secretary and to the Congress, and make readily available on a public website, not later than 2 years after the date of the enactment of the Compact Impact Relief Act, a report containing a description of the results of the study conducted under paragraph (1), including the conclusions and recommendations of the Health and Medicine Division for each of the items described in subparagraphs (A) through (D) of such paragraph.
 (f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2018 through 2022..
		9.Local matching requirements for territories and affected jurisdictions
 (a)Expanded WaiverSection 501 of Public Law 95–134, approved October 15, 1977 (48 U.S.C. 1469a), is amended as follows:
 (1)In subsection (d), by striking by law in the last sentence. (2)By adding after subsection (d) the following:
					
 (e)Notwithstanding any other provision of law, in the case of American Samoa, Guam, the Virgin Islands, and the Northern Mariana Islands, any Federal department or agency shall waive any requirement for local matching funds (including in-kind contributions) required to be provided by American Samoa, Guam, the Virgin Islands, the Northern Mariana Islands, or an eligible nongovernmental recipient in the aforementioned United States territories for any grant as follows:
 (1)For a grant requiring matching funds (including in-kind contributions) of $400,000 or less, the entire matching requirement shall be waived.
 (2)For a grant requiring matching funds (including in-kind contributions) of more than $400,000, $400,000 of the matching requirement shall be waived.
 (3)For a grant requiring matching funds (including in-kind contributions) of $600,000 or less to be paid by an affected jurisdiction as defined by section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)), the entire matching requirement shall be waived for unreimbursed impact expenses.
 (4)For a grant requiring matching funds (including in-kind contributions) of more than $600,000 to be paid by an affected jurisdiction as defined by section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)), $600,000 of the matching requirement shall be waived for unreimbursed impact expenses..
 (b)Conforming AmendmentSection 601 of Public Law 96–205, approved March 12, 1980 (48 U.S.C. 1469a note; 94 Stat. 90), is amended by striking (d), and adding the following sentence and all that follows through the final period and inserting (d)..
			10.Local expenditures qualifying as in-kind contributions
  (a)In generalExcept as provided under subsection (c), local matching requirements required of an affected jurisdiction for Federal programs may be paid in cash or in-kind services provided by the affected jurisdiction pursuant to the following:
 (1)Section 104 of the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands, approved in the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2781).
 (2)Section 104 of the Compact of Free Association between the Government of the United States and the Government of the Federated States of Micronesia, approved in the Compact of Free Association Amendments Act of 2003 (Public Law 108–188; 117 Stat. 2781).
 (3)The Compact of Free Association between the Government of the United States and the Government of the Republic of Palau, approved in the Palau Compact of Free Association Act (Public Law 99–658; 100 Stat. 3672).
 (b)Determination of amounts To be considered in-Kind contributionsThe Secretary of the Interior shall determine the amounts that may be considered in-kind contributions for an affected jurisdiction under this section based on a reasonable estimate of the amount of impact expenditures for the Freely Associated States divided by a reasonable estimate of the number of citizens from the Freely Associated States residing in that affected jurisdiction.
 (c)Affected jurisdictionsThe term affected jurisdiction shall have the meaning given that term in section 104(e) of Public Law 108–188 (117 Stat. 2739). 11.Eligibility for Workforce Innovation and Opportunity Act programs (a)Job Corps centersSection 147(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(a)) is amended—
 (1)in paragraph (1)(A), by inserting or similar agency of an outlying area, after local agency; and (2)in paragraph (2)(B)(i)(III), by inserting (or outlying area) after State.
 (b)Compact migrant eligibilitySection 188(a)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3248(a)(5)) is amended by inserting before the period at the end the following: , and citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau, who were admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States.
			12.Amendments to Personal Responsibility and Work Opportunity Reconciliation Act
 (a)Snap eligibilitySection 402(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by adding at the end the following:
				
 (N)Exception for citizens of the freely associated states residing in the united statesWith respect to eligibility for benefits for the specified Federal program defined in paragraph (3)(B) section 401(a) and paragraph (1) shall not apply—
 (i)to any citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who lawfully resides in one of the several States or the District of Columbia as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States; or
 (ii)at the request of the governors of Guam, the Northern Mariana Islands, American Samoa, Puerto Rico, or the Virgin Islands, to any citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who lawfully resides in the respective United States territory as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
 (b)TANF and SSBG eligibilitySection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at the end the following:
				
 (G)Exception for citizens of the freely associated states residing in the United StatesWith respect to eligibility for benefits for the designated Federal program defined in subparagraphs (A) and (B) of paragraph (3), section 401(a) and paragraph (1) shall not apply—
 (i)to any citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who lawfully resides in one of the several States or the District of Columbia as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States; or
 (ii)at the request of the governors of Guam, the Northern Mariana Islands, American Samoa, Puerto Rico, or the Virgin Islands, to any citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau who lawfully resides in the respective United States territory as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
			(c)Clarification on amounts provided to affected jurisdictions
 (1)Supplement, not supplantAny amounts provided to an affected jurisdiction for benefits to qualified nonimmigrants for the specified Federal program defined in section 402(a)(3)(A) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(3)(A)), or for the designated Federal program defined in section 402(b)(3)(C) of such Act (8 U.S.C. 1612(b)(3)(C)), shall be used to supplement and not supplant, other Federal, State, and local funds, including under—
 (A)the supplemental nutrition assistance program as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012);
 (B)the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and
 (C)the program of block grants to States for social services under title XX of the Social Security Act (42 U.S.C. 1397 et seq.). (2)DefinitionsIn this subsection, the terms affected jurisdiction and qualified nonimmigrant have the meaning given such terms, respectively, in section 104(e)(2) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921c(e)(2)).
 (d)Clarification of qualified alienSection 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended—
 (1)in paragraph (6), by striking ; or and inserting a comma; (2)in paragraph (7), by striking the period at the end and inserting , or; and
 (3)by adding at the end the following:  (8)an alien who is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
				